              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:17-cr-00067-MR-WCM



UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )               ORDER
                                )
JOSEAN CYRISTMAS KINARD,        )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Emergency

Motion for Judicial Recommendation Regarding 210-240 Days of RRC

Placement” [Doc. 46].

      The Defendant moves the Court for a recommendation concerning

placement in a residential reentry center (i.e., a halfway house) for the last

210 to 240 days of his sentence. [Doc. 36]. The Bureau of Prisons (BOP),

not the Court, has the authority to designate the location of an inmate’s place

of imprisonment, including his placement at a halfway house or a similar

facility. See 18 U.S.C. § 3621(b). Similarly, the discretion to release a

prisoner to home confinement lies solely with the Attorney General. See 18

U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g).      Accordingly, the Defendant’s



     Case 1:17-cr-00067-MR-WCM Document 47 Filed 01/25/21 Page 1 of 2
request for a recommendation from this Court regarding his placement at a

halfway house must be denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Emergency

Motion for Judicial Recommendation Regarding 210-240 Days of RRC

Placement” [Doc. 46] is DENIED.

     IT IS SO ORDERED.
                           Signed: January 25, 2021




                                       2

     Case 1:17-cr-00067-MR-WCM Document 47 Filed 01/25/21 Page 2 of 2
